Citation Nr: 0214572	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  00-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for dermatitis. 

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to October 25, 
2000. 

4.  Entitlement to an increased evaluation for traumatic 
arthritis of the left elbow with retained metallic fragments 
due to a gunshot wound, evaluated as 10 percent disabling as 
of July 10, 2000, and as noncompensable prior to that date.  

5.  Entitlement to an increased evaluation for gunshot wound, 
right posterior thigh with damage to Muscle Group XIII, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and July 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana. 


FINDINGS OF FACT

1.  The veteran does not manifest a disability characterized 
by right ear hearing loss as defined by VA regulations. 

2.  Left ear hearing loss is unrelated to service. 

3.  Dermatitis is unrelated to service. 

4.  Prior to October 25, 2000, PTSD resulted in some mild 
symptoms, including some anxiety, and did not significantly 
impact work.

5.  Prior to July 10, 2000, arthritis of the left elbow was 
not confirmed by x-ray examination. 

6.  A scar of the left elbow results in no limitation of 
function.  

7.  Traumatic arthritis of the left elbow with retained 
metallic fragments due to a gunshot wound results in 
complaints of pain, but does not result in limitation of 
motion.  

8.  Gunshot wound, right posterior thigh with damage to 
Muscle Group XIII is characterized by no more than moderate 
muscle injury.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for hearing loss.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  

2.  Service connection is not warranted for dermatitis.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).

3.  The criteria for an evaluation in excess of 30 percent 
for PTSD prior to October 25, 2000 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.132, Diagnostic Code 9411(2001).

4.  The criteria for an evaluation in excess of 10 percent as 
of July 10, 2002, and a compensable evaluation prior to that 
date for traumatic arthritis of the left elbow with retained 
metallic fragments due to a gunshot wound, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5010 (2001).

5.  The criteria for an evaluation in excess of 10 percent 
for gunshot wound, right posterior thigh with damage to 
Muscle Group XIII, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.73, Diagnostic 
Code 5113 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Hearing Loss

Service medical records include the result of a November 1965 
hearing examination that revealed thresholds including the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
-5
-5
LEFT
15
5
-5
-10
-5

A January 1969 examination did not include an audiological 
evaluation.  However, a July 1974 examination revealed the 
following thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
0

5
LEFT
5
0
5

30


According to a July 2000 letter, the veteran experiences the 
following levels of hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
5
10
LEFT
15
5
20
50
60

During a VA audiological evaluation in September 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
10
10
15
LEFT
10
10
10
15
10

Average pure tone thresholds were 16 decibels on the right 
and 11 decibels on the left.  Speech audiometry revealed 
speech recognition ability of 100 percent in both ears. 

A VA report of an April 2001 VA audiological evaluation 
reflects pertinent thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
5
15
LEFT
10
5
15
50
65

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of those frequencies is 26 decibels or greater; 
or when speech recognition using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Audiological examinations consistently have failed to 
evidence right ear hearing loss for VA purposes.  The Board 
concludes, therefore, that the veteran does not manifest 
right ear hearing loss.  

The results of the most recent VA examination, as well as the 
thresholds documented by the July 2000 letter raise the 
possibility that the veteran may suffer from left ear hearing 
loss.  The results of the September 2000 examination, though, 
draw into some question, whether the veteran, in fact, 
currently meets the requirements of 38 C.F.R. § 3.385.  

However, even assuming, for purposes of analysis, that the 
veteran currently suffers from a hearing loss disability, 
service medical records reflect that, fail to reflect the 
presence of hearing loss in service, as does a report of a 
July 1974 examination.  The Board finds, therefore, that if a 
current disability exists, it was not present in service.  

The claims file does not reflect a medical opinion that 
current left ear hearing disability is related to service or 
to any trauma in service.  The veteran, who earned a Purple 
Heart, is a combat veteran, and the Board assumes for 
purposes of analysis that the veteran's account of combat is 
accurate.  38 U.S.C.A. § 1154.  The veteran, further, has 
attributed hearing loss to combat noise exposure.  However, 
even assuming that the veteran experienced some form of noise 
exposure or trauma while in service, the claims file does not 
reveal any medical opinion suggesting that current left ear 
hearing loss is related to prior noise exposure or trauma.  

Although the veteran has tendered his own belief that such a 
relationship exists, the veteran is not competent to offer an 
opinion concerning the etiology of any current hearing loss.  
See Espiritu v. Derwinksi, 2 Vet. App. 492 (1992).  

Left ear hearing loss at a level recognized as a disability 
for VA benefits purposes was not demonstrated, if at all, 
until many years after service, and the claims file lacks a 
medical opinion linking current hearing loss to service.  See 
Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The Board 
concludes, therefore, that left ear hearing loss is unrelated 
to service.  Inasmuch as evidence does not indicate that left 
ear hearing loss may be related to service, no further 
examination or medical opinion is needed in this regard.

Dermatitis

Service medical records document references at various points 
in time to a rash.  For instance in May 1966, the veteran was 
treated for poison ivy scattered on the legs with a large 
patch on the inner thigh.  In April 1967, the veteran 
complained of a rash on both legs, and in May 1967 a health 
care provider identified recurrent contact dermatitis on the 
arms and legs.  In September 1968, the veteran again 
complained of a rash on the legs.  However, in January 1969, 
the veteran reported no history of skin diseases, and a skin 
examination was normal.  The veteran similarly reported no 
history of skin disease during an examination in July 1974; 
an examination of the skin at that time also was normal.  

A January 2001 letter from the veteran's treating physician 
reflects that the veteran manifests a recurrent, persistent 
rash that is very difficult to treat; according to an October 
1998 entry, that physician assessed dermatitis of unknown 
etiology.  
A January 2002 letter from another treating physician 
reflects that the veteran received treatment for a scaly 
patch of dermatitis on the left shin that had been present 
for two to three years.  The impression had been mumular 
eczema; a biopsy was consistent with chronic dermatitis, 
possibly stasis dermatitis.  

A VA examination in September 2000 revealed a rash in the 
area of the right leg.  The examiner diagnosed atopic 
dermatitis.  The examiner reviewed the claims file and 
determined that there was no likely relationship between the 
current disorder and the rash manifested during military 
service.  

The veteran has attributed dermatitis to Agent Orange 
exposure in service.  Service connection is presumed for a 
number of diseases arising in veterans who have been 
determined to have been exposed to certain herbicide agents.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.3.07(a)(6); 3.309(e).  
However, dermatitis does not fall within this list of 
diseases.  

Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  See McCartt v. West, 12 Vet. 
App. 164 (1999).  However, the preponderance of the evidence 
indicates that dermatitis manifested after service is 
unrelated to service.  There is no medical opinion, for 
example, relating dermatitis manifested many years after 
service to the veteran's in service complaints.  Furthermore, 
an examiner who had the benefit of a review of the claims 
file concluded that no relationship existed.  Service 
connection, therefore, is not warranted for dermatitis. 

II.  Increased Rating

PTSD

In the course of this appeal, the RO granted service 
connection for PTSD, the proper evaluation of which the 
veteran now challenges.  This appeal arises from an initial 
rating decision which established service connection for the 
disability at issue and which assigned that disability an 
initial evaluation. Therefore, it is not the present level of 
disability that is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The RO initially assigned to PTSD a 30 percent evaluation, 
effective May 21, 1999.  In a February 10, 2001, submission 
to the Board, the veteran clearly indicated that he sought a 
70 percent evaluation for PTSD.  Subsequently, the RO 
increased to 70 percent the evaluation for PTSD, making that 
evaluation effective October 25, 2000.  The veteran may limit 
a claim to a disability rating that is less than the maximum 
disability rating allowed by law.  AB v. Brown, 6 Vet. App. 
35 (1995).  The veteran, in this case, has limited his appeal 
to a 70 percent rating for PTSD, and, the Board, therefore, 
does not have before it as an issue whether the veteran is 
entitled to a rating in excess of 70 percent.  The only issue 
remaining, as such, is whether an evaluation in excess of 30 
percent is warranted prior to October 25, 2000.  

A 30 percent evaluation is warranted for a mental disorder, 
such as post-traumatic stress disorder, if the disorder 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent inability to 
perform occupational tasks (although generally functioning 
satisfactorily), due such symptoms such as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss.  A 
50 percent evaluation is warranted if the disorder results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran underwent a VA examination in November 1999.  
During that examination, the veteran reportedly was 
appropriately groomed, was alert, and was oriented.  His 
memory was intact, he manifested no impairment of thought 
processes, and experienced no delusions or hallucinations.  
Although the veteran reportedly was distressed while 
recounting events in Vietnam, he had no history of panic 
attacks.  The examiner indicated that notwithstanding the 
presence of PTSD, the veteran was functioning well enough to 
have meaningful relationships a have maintain full 
employment.  The examiner also indicated that PTSD was not 
significantly impacting employment, although there was some 
limitation of social functioning.  The examiner diagnosed 
PTSD and assigned a GAF (global assessment of functioning) 
evaluation, both as a current evaluation and for the prior 
year.  

The evidence before the Board reflects that the veteran is 
adequately compensated by his current evaluation.  According 
to the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV), a GAF 
evaluation from 70 to 61 is consistent with some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.   A GAF evaluation from 60 to 51 
is consistent with moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  A 
GAF evaluation from 41 to 50 contemplates serious symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF evaluation of 31 to 40 suggests some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

The GAF evaluation assigned in November 1999 is consistent 
with some mild symptoms and examination at that time suggests 
that the veteran experienced some anxiety, but that his 
symptoms did not significantly impact work.  The veteran's 
symptoms during the time frame under consideration, do not 
warrant a higher evaluation.  

Subsequent VA examinations reflect findings consistent with a 
higher degree of impairment.  On October 25, 2000, the 
veteran underwent a VA examination that resulted in a 
diagnosis of PTSD and GAF of 45.  The examiner noted in the 
report of that examination that although the veteran's 
ability to function did not appear to have deteriorated 
significantly since the earlier examination, the veteran 
reported an increase in symptoms since that time.  In March 
2001, the GAF assigned was 47.  

These examinations are relevant to the severity of PTSD as of 
October 25, 2000 and suggest that PTSD was less severe prior 
to October 25, 2000.  Prior to October 25, 2000, PTSD 
resulted in some mild symptoms, including some anxiety, did 
not significantly impact work.  An evaluation in excess of 30 
percent prior to October 25, 2000, is unwarranted.  

Left Elbow 

In July 1981, the RO granted service connection for residuals 
of a shell fragment wound of a the left elbow and evaluated 
that disability as noncompensable under diagnostic code 7805, 
pertaining to scars.  The rating of the veteran's disability 
remained unchanged until in the course of this appeal, the RO 
increased the evaluation assigned to that disability. 

In May 2000, the veteran filed a notice of disagreement to a 
rating decision now under consideration that confirmed the 
prior noncompensable evaluation.  Subsequently, in December 
2000, the RO increased to 10 percent the evaluation assigned 
to the veteran's disability.  The RO recharacterized the 
veteran's disability as traumatic arthritis of the left elbow 
with retained metallic fragments due to a gunshot wound, and 
assigned the higher evaluation under 5010, which pertains to 
traumatic arthritis.  The RO made the grant of benefits 
effective July 10, 2000.  

The Board has before it, therefore, both whether traumatic 
arthritis of the left elbow with retained metallic fragments 
due to a gunshot wound warrants an evaluation in excess of 10 
percent as of July 10, 2000, and whether it warrants a 
compensable evaluation prior to that date.  

Under diagnostic code 7805, scars are rated based upon 
limitation of function.  38 C.F.R. § 4.71a, Diagnostic Code 
7805.  Traumatic arthritis, when confirmed by x-ray 
examination, generally, is evaluated based upon limitation of 
motion under the appropriate diagnostic codes.  Whenever, the 
limitation is noncompensable under the appropriate diagnostic 
code a 10 percent evaluation is available for each major 
joint affected by limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

Examination in August 1999 revealed a scar of the left elbow.  
There was no loss of tissue, and, although the examiner could 
palpate a piece of shrapnel at the site, the scar resulted in 
no limitation of function.  

Examination of the joint revealed the elbow to flex to 145 
degrees, with supination to 80 degrees, and pronation to 77 
degrees.  There was some tenderness at the joint.  Although 
the examiner diagnosed left elbow, traumatic arthritis, this 
diagnosis does not appear to have been substantiated by x-ray 
examination.  

Subsequently, the veteran's physician authored a letter, 
dated July 10, 2000, wherein that physician indicated that x-
rays of the left elbow revealed arthritic changes.  

Examination in September 2000, revealed no swelling or 
tenderness at the elbow, although the veteran complained of 
elbow pain.  Range of motion of the left elbow consisted of 
extension to 0 degrees, flexion to 140 degrees, supination to 
80 degrees, and pronation to 80 degrees.  

Neurologic examination revealed no nerve impairment 
attributable to the injury of the left elbow.  The veteran 
had good use of the left hand.  Muscle strength was equal 
bilaterally, and motion was rapid, well performed and well 
coordinated.  

Examination of the left elbow scar revealed no loss of deep 
tissue, no tenderness to palpation, and no fixation, keloid 
formation, or ulceration.  The scar reportedly had no 
functional consequences.  Although the examiner was unable to 
palpate any shrapnel, x-ray examination revealed a small 
metallic foreign body and an osseous spur.  

According to a January 2001 letter from the private 
physician, the veteran complains of pain and locking in the 
left elbow.

The veteran underwent an examination in May 2001.  Although 
the veteran complained of pain, examination revealed no 
limitation of motion or neurologic deficit.  

Although a VA examiner diagnosed arthritis of the left elbow 
in August 1999, prior to July 10, 2000, arthritis of the left 
elbow was not confirmed by x-ray examination.  A compensable 
evaluation under diagnostic codes pertinent to arthritis, 
therefore, was not available prior to that date.  

Furthermore, a scar of the left elbow results in no 
limitation of function.  A compensable evaluation, therefore, 
is not available based upon limitation attributable simply to 
the scar, and a compensable evaluation is not warranted for 
the veteran's disability prior to July 10, 2000.  

Traumatic arthritis of the left elbow with retained metallic 
fragments due to a gunshot wound results in complaints of 
pain, but does not result in limitation of motion.  
Therefore, an evaluation in excess of 10 percent, as of July 
10, 2000, is unwarranted.  

Right Thigh

In July 1981, the RO granted service connection for a 
perforating gunshot wound of the right posterior thigh and 
evaluated that disability as 10 percent disabling under 
diagnostic code 5313, pertaining to muscle injuries of the 
posterior thigh group.  That evaluation has since remained 
unchanged, although now characterized as gunshot wound, right 
posterior thigh with damage to Muscle Group XIII.  

A slight disability warrants a noncompensable evaluation, and 
a moderate disability warrants a 10 percent evaluation.  A 
higher evaluation of 30 percent contemplates moderately 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5313.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  An open comminuted fracture with muscle or 
tendon damage will be treated as a severe injury of the 
muscle groups involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal.  38 C.F.R. § 4.56(a), (b) (2001).  

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  Moderate disability 
of a muscle anticipates a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection.  A history consistent with a moderate disability 
would include complaints of one or more of the cardinal signs 
and symptoms, particularly lowered threshold of fatigue after 
average use.  Objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue. 38 C.F.R. 
§ 4.56(c), (d) (2001).   

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d) (2001).

The veteran received a shrapnel wound to the right thigh in 
service.  Service medical records document a perforating 
gunshot wound to the right inner thigh in September 1966.  
There was no artery or nerve involvement.  The veteran was 
hospitalized approximately one month, during which he 
underwent debridement twice, after which he was returned to 
duty.  

Examination of the thigh in September 1999 revealed a six-
inch scar with significant loss of subcutaneous tissue.  The 
scar reportedly was depressed 3/4 of an inch at the center.  
There was no muscle tissue loss, and no limitation of 
function secondary to the scar.  

Examination in September 2000 revealed a six-inch depressed 
horizontal scar, with some fixation of the deeper tissue.  
Few of the underlying hamstring muscles, were penetrated, 
however, and there was no discernible weakness of those 
muscles.  Neurologic examination revealed equal strength 
bilaterally, although there was an area of possible 
hypoesthesia on the posterior aspect of the right thigh, 
which the examiner attributed to an injury to the cutaneous 
nerves by the gunshot wound in 1968.  

Examination of the thigh in May 2001 revealed a 7.5-inch scar 
that was slightly depressed.  The soft tissues were in good 
condition and were described as healthy and non-tender.  The 
wound did not interfere with the range of motion of the 
extremity, and there was no fixation to the underlying 
structure.  

Gunshot wound, right posterior thigh with damage to Muscle 
Group XIII is characterized by no more than moderate muscle 
injury.  The characterization of the injury as moderate is 
consistent with the history of injury in service that did not 
involve artery, nerve or bone injury; although treatment 
required debridement, the injury healed during a relatively 
short period of hospitalization.  The injury as moderate is 
also consistent with the results of current examinations that 
indicate the residual scar does not involve the underlying 
muscle tissue and results in little symptomatology other than 
an area of hypoesthesia.  Although the veteran, according to 
January 2001 letter from the veteran's physician complains of 
weakness and "giving way," examination does not suggest 
that that there exists any objective basis for the veteran's 
complaints.  Instead, examination has revealed that there has 
been no significant impact on the function of the surrounding 
tissue.  Because the injury is no more than moderate, a 
higher evaluation is not warranted.  

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claims.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

It is unclear whether the RO considered and applied the VCAA.  
However, the Board finds that VA's duties have been 
fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant has been notified in the statements 
of the case and the supplemental statements of the case of 
the type of evidence needed to substantiate these claims.  
Furthermore, VA has obtained all pertinent evidence 
identified by the appellant.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  All necessary 
examinations have been completed.    

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.


ORDER

The appeal is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

